Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,708,126. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are substantially within the scope of the claims of ‘126.  For instance, claim 1 of ‘126 includes the following details from claim 1 of the instant application:
obtaining measurements from a Wi-Fi network that includes one or more access points (“obtaining and analyzing measurements from the Wi-Fi network” where there are a “plurality of access points” included in the network.); 
determining a configuration of the Wi-Fi network based on the measurements, wherein the configuration includes one or more of i) steering a client device to associate with a specific access point of the one or more access points and ii) steering the client device to connect to a specific frequency band of the one or more access points (“selecting links between each of a plurality of client devices and corresponding access points of the plurality of access points.”  The selecting of links would serve to steer client devices to particular access points.); and 
providing the configuration to the Wi-Fi network for implementation thereof (“providing the configuration of the Wi-Fi network for implementation thereof…”).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 2016/0277972 (Ganu).
With regard to claim 1, refa discloses a non-transitory computer-readable storage medium having computer readable code stored thereon for programming a device to perform steps of: 
obtaining measurements from a Wi-Fi network that includes one or more access points (refa: Figure 10A and Paragraphs [0056] and [0096].  Measurements concerning the signal between the client and access point is obtained by the controller.); 
determining a configuration of the Wi-Fi network based on the measurements, wherein the configuration includes one or more of i) steering a client device to associate with a specific access point of the one or more access points and ii) steering the client device to connect to a specific frequency band of the one or more access points (refa: Abstract and Paragraph [0096].  Refa, in general, is concerned with optimizing the client’s connection to the access points, where information on the signal between the client and the access point is used to determine if the client is already connected to the best access point or if the client should be steered toward a new access point.); and 
providing the configuration to the Wi-Fi network for implementation thereof (refa: Paragraph [0047].  Any changes are implemented by the client and the access points, thus having the configuration provided to the network to make the changes.).

With regard to claim 2, refa discloses that the Wi-Fi network includes a plurality of access points, and the configuration includes which access point a client device associates with (refa: Paragraph [0050]).

With regard to claim 3, refa discloses that the Wi-Fi network includes a single access point, and the configuration includes whether a client device connects to a 2.4GHz band or a 5GHz band (refa: Paragraph [0049].  Lacking a requirement that the Wi-Fi network consists of a single access point, other access points may be present.  Further, the instant claim fails to provide that the single access point implements both bands.  In the case of refa, the client can be steered towards the 2.4 or 5 GHz band implemented by a single access point.).

With regard to claim 4, refa discloses that the determining is based on an optimization performed for the Wi-Fi network (refa: Paragraph [0050].  The process identifies sub-optimal performance to better connections, and thus is an optimization.).

With regard to claim 5, refa discloses that the determining is based on load balancing for the Wi-Fi network (refa: Paragraph [0051]).

With regard to claim 6, refa discloses that the determining is based on one or more of maintenance in the Wi-Fi network and performance of scanning on an access point or in a frequency band (refa: Paragraphs [0050] to [0051].  The determining is based on determined performance of the system and would also be maintenance, as it serves to optimize the connections.).

With regard to claim 7, refa discloses the providing is via messages that include details of which client devices need to be steered and a type of steering technique for each (refa: Abstract and paragraph [0047].  The changes determined by the controller are implemented by the access points and/or clients, and would thus require some messages that would identify which client devices are to be moved and where they are to be moved to.  Lacking detail of the “type of steering technique,” instructions on how to steer would appear to be within the scope of such information, as the steering can be to a different access point and/or to a different band.).

With regard to claim 8, refa discloses that the steering is performed based on points of congestion in the Wi-Fi network (refa: Paragraph [0051]).

With regard to claim 9, refa discloses that the Wi-Fi network includes a plurality of access points, and wherein one or more client devices are steered to associated with specific access points that are farther than other access points (refa: Figures 10A to 10B.  In the figures, client 510d is shown to be closer to 506b than 506c, where based on the actual traffic flows, the client 510d is steered toward 506c from 506b to optimize the flows without being concerned with which access point is closest.).

With regard to claims 10-20, the instant claims are similar to claims 1-3, 6, and 8-9, and are rejected for similar reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144.  The examiner can normally be reached on Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/               Primary Examiner, Art Unit 2444